Name: 98/285/EC: Commission Decision of 23 April 1998 amending Decision 95/539/EC setting up a Committee of experts on the transit of natural gas through grids (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  oil industry;  organisation of transport;  energy policy
 Date Published: 1998-04-30

 Avis juridique important|31998D028598/285/EC: Commission Decision of 23 April 1998 amending Decision 95/539/EC setting up a Committee of experts on the transit of natural gas through grids (Text with EEA relevance) Official Journal L 128 , 30/04/1998 P. 0070 - 0070COMMISSION DECISION of 23 April 1998 amending Decision 95/539/EC setting up a Committee of experts on the transit of natural gas through grids (Text with EEA relevance) (98/285/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Communities,Whereas for reasons of continuity of the work of the Committee of experts on the transit of natural gas through grids set up by Commission Decision 95/539/EC (1), it is appropriate to delete the provision stipulated in the third paragraph of Article 6 ('Terms of office`);Whereas Decision 95/539/EC should be amended accordingly,HAS DECIDED AS FOLLOWS:Sole Article In Article 6 of Decision 95/539/EC, paragraph 3 is deleted.Done at Brussels, 23 April 1998.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ L 304, 16. 12. 1995, p. 57.